In a support proceeding pursuant to Domestic Relations Law article 3-A the appeal is from an order of the Family Court, Westchester County (Barone, J.), dated January 27, 1988, which dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the assertions of the petitioner husband, the Family Court properly dismissed his petition for support upon determining that the respondent wife — who supports the parties’ three children with limited income — lacks the financial ability to support him as well (see, Domestic Relations Law §32).
The petitioner’s remaining contentions are without merit. Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.